Case 19-16467-pmm           Doc 52     Filed 08/25/20 Entered 08/25/20 10:58:41                   Desc Main
                                      Document      Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

   In re:                                               Chapter 13

                    Michael A. DeFazio

                                     Debtor(s)          Bankruptcy    o. 19-16467ELF

                   CHAPTER 13 STANDING TRUSTEE'S CERTIFICATION
                  PURSUANT TO 11 U.S.C. § 1302(c), 1106(a)(3) AND 1106(a)(4)

           AND NOW comes, SCOTT F. WATERMAN, ESQUIRE, Chapter 13 Standing trustee,
   and certifies as follows:

            I am administering the above-captioned case.

           I have, to the best of my ability, investigated the acts, conduct, assets, liabilities and
   financial condition of debtor(s) and the operation of the business of debtor(s), and believe it is
   (desirable) (undesirable) for the business to continue.

            Furthermore, in connection with my investigation, I have not ascertained any fact
   pertaining to fraud , dishonesty, incompetence, misconduct, mismanagement or irregularity in the
   management of the affairs of debtor(s) or to a cause of action available to the estate (and which
   relates specifically to the business of debtor(s)) except as may be hereinafter set forth.



                                                                       Respectfully submitted,



                                                                      ~         ')~ 3 $ c:::;,
                                                                       Scott F. Waterman, Esquire
                                                                       Chapter 13 Standing Trustee
                                                                       2901 St. Lawrence Avenue
                                                                       Reading, PA 19606-0410
                                                                       Telephone: (610) 779-1313
